UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7852



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ANTHONY CAIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-93-95, CA-95-1154-3)


Submitted:   January 13, 1998             Decided:   February 4, 1998


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Anthony Cain, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant appeals the district court's order denying his motion

filed under 28 U.S.C. § 2255 (1994) (current version at 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997)). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. United
States v. Cain, Nos. CR-93-95; CA-95-1154-3 (S.D.W. Va. Aug. 1 &

Nov. 20, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568
(U.S. June 23, 1997) (No. 96-6298). Appellant's motion for appoint-

ment of counsel is denied. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2